Third District Court of Appeal
                               State of Florida

                         Opinion filed December 9, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1481
  Lower Tribunal Nos. 93-13003, 93-14594, 93-28735, 93-28795, 93-36282, 93-
                       28739, 93-19049B, and 93-28736
                             ________________


                                Hiraldo Valle,
                                    Appellant,

                                         vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Gina Beovides, Judge.

      Hiraldo Valle, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before LINDSEY, LOBREE and BOKOR, JJ.

      PER CURIAM.

      Affirmed.